Brady, P. J.:
The sale of the land, to which reference is made in the petition, was irregular, and, therefore, null and void. (In the Matter of Louisiana St. John, MSS. opinion, Brady, J.; In the Matter of Deering, 55 How. Pr., 296.) But a lease having been executed, and the objection having been taken that the lessee was not notified of this proceeding, the application to set aside the sale was, it seems, for that reason deified. The proposition maintained, if *329this statement be correct, is that he should be made a party, and in some other form of remedy.
This view is regarded as erroneous. The owner of the land has no relations, arising from proceedings of the character mentioned, with any other person than the corporation of the city of New York. It is that body that undertook to sell the land, and the lessee must seek against it, such remedy, as he may have for any injury sustained by him growing out of its unauthorized assumption of power.
The act of the Legislature, discussed in the cases cited, provides for a summary hearing pursuant to the one known as chapter 338 of the Laws of 1858. It contemplates a hearing between the aggrieved party and the corporation, and none other, and expressly declares that upon proof, such as is given in this case, such sale shall be sot aside, and the respective rights and liabilities of the assessed persons, and of the mayor, aldermen and commonalty shall become and be the same as if such sale had not been made. It would seem to be unjust to impose upon the owners of fthe land the obligation of resorting to a more formidable and expensive remedy, involving the pursuit of the unlawful lessee, to remove an unjust and unlawful cloud upon their title. The sale, it may also be remarked, being void, the purchaser acquired noth-hg by his lease. If any right exists in his favor, it would be to recover such damages from the city as he may have sustained, occasioned by his purchase. The buyer of property upon a sale for taxes and assessments must look to it that the sale is authorized by the law of the land, otherwise he buys at his peril.
For these reasons the order made at Special Term should be reversed, and the application granted, with costs.
INGalls and Daniels, JJ., concurred.
Order of Special Term reversed, and the application granted, Without costs.